     Case 4:17-cv-00516-LCB-JEO Document 74-1 Filed 01/30/19 Page 1 of 2               FILED
                                                                              2019 Jan-30 PM 02:11
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

JOHN THOMAS MILLER                      )           Case Nos. 4:17-cv-00180
MICHAEL MCGREGOR                        )                       4:17-cv-00593
MICHAEL TOWNSEL                         )                       4:17-cv-00516
WILLIAM CASEY                           )                       4:17-cv-00563
ANTHONY ZELLER                          )                       4:17-cv-00564
    Plaintiffs,                         )       Consolidated for Discovery Before
                                        )       Judge Liles C. Burke and
v.                                      )       Magistrate Judge John E. Ott
                                        )
KIM THOMAS, et al.,                     )
    Defendants.

                                      ORDER

        The matter is before the Court on the Joint Motion to Extend Deadlines

submitted on behalf of counsel for all of the parties. Good cause having been

shown, the Motion is granted. The prior Orders of this Court are amended as

necessary to provide for the revised scheduling deadlines set forth below.


                        Scheduling Order – St. Clair Cases


 Date     Event per Prior Extension                             Proposed New
          Deadlines                                             Deadlines
1/31/19   PL’s expert witness disclosures due                    3/29/19
3/15/19   DFs’ expert witness disclosures due                     5/13/19
3/29/19   PL’s deadline for expert rebuttal reports, if any       05/31/19
4/12/19   Deadline for all discovery                              6/21/19.
4/30/19   Joint Status Report Due                                 06/24/19
4/30/19   Dispositive Motions Due                                 07/22/19
8/15/19   Trial Readiness Date                                    11/4/19
Case 4:17-cv-00516-LCB-JEO Document 74-1 Filed 01/30/19 Page 2 of 2




 DONE and ORDERED, this the ____ day of January, 2019.



                              ____________________________________
                              Hon. John E. Ott
